Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-16 are pending.  Claims 12-15 are withdrawn. 
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2022 has been entered.
Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a mathematical concept, specifically calculating a process parameter based on a signal by a chemometric method. This judicial exception is not integrated into a practical application because the combination of additional elements fails to integrate the judicial exception into a practical application; the claims are directed to an abstract idea with additional generic multi-column chromatography arrangement, series column arrangement, method of purification, and computer elements which do not add a meaningful limitations to the abstract idea because they amount to simply implementing the abstract on a computer in a chromatography method. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are well-understood, routine, conventional functions as recognized in MPEP 2106.05(d). 
The limitation “introducing a first multi-component mixture into the first column of the multi-column chromatography arrangement” is a generic step of introducing a feed to a chromatography column. 
The limitations “wherein at least a first and a second column are arranged in series” and “guiding the first multi-component mixture from the first column to the second column of the multi-column chromatography arrangement” are generic steps of a series arrangement of chromatography columns. 
The limitation “detecting at least one multivariate signal by at least one detector” is mere data gathering.  Mere data gathering is not considered to be significantly more than the abstract idea.  See MPEP 2106.05(g) and 2106.05(d). 
The limitation “controlling the purification process by controlling at least one controllable control element based on the at least one process parameter” is insignificant extra-solution activity.  See MPEP 2106.05(d).  Additionally, this limitation generally links the use of the judicial exception to the field of purification processes.  See MPEP 2106.05(h). 
Claim Rejections - 35 USC § 103
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over WO00/45929 by Pidegeon, in view of English Machine Translation of DE102010047427 by Hubbuch et al. (Hubbuch).
In regard to claim 1, Pidgeon teaches a method for controlling at least one multi-column chromatography arrangement for a continuous process of purification of biopharmaceuticals (P8/L17 to P18/L20; Figure 5; P27/L20-22; P31/L4-6; P48/L21-28).  Pidgeon teaches a first and second column arranged in series; guiding the first mixture from the first column to the second column of the chromatography arrangement (P26/L9-10). 
Pidgeon teaches introducing a first multi-component mixture into a column of the multi-column chromatography arrangement (P8/L15 to P18/L20; Figure 5; P27/L20-22; P31/L4-6; P48/L21-28; claim 12).  Pidgeon teaches detecting at least one signal by at least one detector (P8/L15 to P18/L20; Figure 5; P27/L20-22; P31/L4-6; P48/L21-28).  Pidgeon teaches calculating at least one process parameter based on the signal by at least one data processing program of a computing unit by applying a chemometric method (P8/L15 to P18/L20; Figure 5; P23/L26-27P27/L20-22; P31/L4-6; P48/L21-28).  Pidgeon teaches controlling the purification process by controlling at least one controllable control element based on the at least one process parameter (P8/L15 to P18/L20; Figure 5; P23/L26-27; P27/L20-22; P31/L4-6; P48/L21-28; P46/L9-14).  
Pidgeon teaches open loop control of a chromatography method via a computing unit (claim 23; claim 26).  Pidgeon teaches chemometric methods in the field of chromatography (P23/L26-27).  Pidgeon teaches a UV-vis detector (P41/L8-14; P42/L25-30).  Pidgeon teaches multivariate signals (P16/L6-12; Figure 5; P41/L3-14; P42/L26-29).  
Pidgeon does not explicitly teach the chemometric method comprises a trained and validated mathematical model.
Hubbuch teaches partial least squares regression ([0023]).  Hubbuch teaches PLS is a multivariate calibration with a high robustness ([0023]).  Hubbuch teaches PLS is a preferred statistical method ([0025]).  
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize a partial least squares regression, as taught by Hubbuch, in the method of Pidgeon as it is a known desirable statistical multivariate analysis method.  One of ordinary skill in the art would understand that partial least squares regression is a trained and validated mathematical model. 
In regard to claim 2, Pidgeon teaches comparing the at least one process parameter with at least one reference parameter (P40/L13-19).  Pidgeon teaches determining at least one control signal on the basis of the process parameter and wherein the purification process is controlled by controlling the control signal (P40/L13-19). 
In regard to claim 3, Pidgeon teaches the at least one data processing program calculates the concentration of at least one component of the at least one multi-component mixture as process parameter (P41/L4-6). 
In regard to claim 4, Pidgeon teaches the at least one data processing program calculates at least one of the following process parameters: purity (P1/L10-21; P1/L30 to P2/L2; P10/L26-30). 
In regard to claim 5, Pidgeon teaches the at least one detector is configured to record at least one multivariate signal (Figure 5; P41/L3-14; P42/L26-29).  Pidgeon teaches the multivariate signal comprises one or more of the following signals UV-vis spectroscopy (Figure 5; P41/L3-14; P42/L26-29).
In regard to claim 6, Pidgeon does not teach the chemometric method is Partial Least Squares Regression. 
Hubbuch teaches partial least squares regression ([0023]).  Hubbuch teaches PLS is a multivariate calibration with a high robustness ([0023]).  Hubbuch teaches PLS is a preferred statistical method ([0025]).  
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize a partial least squares regression, as taught by Hubbuch, in the method of Pidgeon as it s a known desirable statistical multivariate analysis method. 
In regard to claim 7, Pidgeon teaches determining the product concentration in the multi-component mixture at the feed device by means of the detector which is arranged at an output of a column (P40/L13-19; P41/L4-6; Figure 5).  Pidgeon teaches calculating the current product mass loaded onto a column by means of the determined product concentration and a current flow rate (P5/L18-26; P26/L11-25; P40/L13-19).  Pidgeon teaches comparing the currently loaded product mass with a control value (P5/L18-26; P26/L11-25; P40/L13-19).  Pidgeon teaches control at least one controllable control element based on the currently loaded mass for controlling the purification process (P5/L18-26; P26/L11-25; P40/L13-19). 
In regard to claim 8, Pidgeon teaches the limitations as noted above.  Pidgeon teaches evaluating a multivariate signal of the at least one detector by means of the at least one computing unit (P8/L17 to P18/L20; Figure 5; P27/L20-22; P31/L4-6; P48/L21-28).  Pidgeon teaches the detector is preferably arranged at an output of a column so that the component concentration in the multi-component mixture is detected at the discharge device (P8/L17 to P18/L20; Figure 5; P27/L20-22; P31/L4-6; P48/L21-28).  Pidgeon does not explicitly teach determining the saturation and/or breakthrough point of the at least one column by means of the detected component concentration or controlling the at least one control element in order to set the interconnection of the columns based on the detected saturation and/or the breakthrough point. 
It is obvious within the field of chromatography to determine saturation and breakthrough points in order to collect desired fractions and minimize contamination.  One of ordinary skill in the art at the time the invention was effectively filed would be motivated to control the method based on saturation and breakthrough points in order to minimize contamination carryover. 
In regard to claim 9, Pidgeon teaches detecting the concentration of one or several by evaluating the at least one signal of at least one detector by means of the at least one computing unit (P8/L17 to P18/L20; Figure 5; P27/L20-22; P31/L4-6; P48/L21-28).  Pidgeon teaches the at least one detector is arranged between two columns (P8/L17 to P18/L20; Figure 5; P27/L20-22; P31/L4-6; P48/L21-28; Figure 15).  Pidgeon teaches calculating a mass percent of at least one component (P40/L13-19).  Pidgeon teaches comparing the determined mass percent with a control value by means of the computing unit (P40/L13-19).  Pidgeon teaches controlling the at least one control element in order to set the interconnection of the columns and/or fractioning of a product and/or rejecting of fractions based on the control value (P40/L13-19).  
In regard to claim 10, Pidgeon teaches the limitations as noted above.  Pidgeon does not explicitly teach recycling incompletely separate areas.  However, it is obvious to one of ordinary skill in the art to recycle unseparated portions in order to minimize waste and optimize separations. 
In regard to claim 11, Pidgeon teaches calculating new optimized process parameters by means of a mathematical model on the basis of the at least one calculated process parameter (P26/L11-25).  Pidgeon teaches setting the control elements on the basis of the calculated process parameters in order to obtain new optimized process parameters (P26/L11-25). 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over WO00/45929 by Pidegeon, in view of English Machine Translation of DE102010047427 by Hubbuch et al. (Hubbuch), as noted above, further in view of U.S. Patent Publication No. 2012/0119080 by Hazebroek et al. (Hazebroek).
In regard to claim 16, modified Pidgeon teaches all the limitations noted above.  Modified Pidgeon does not teach data processing program is carried out by means of a neural network. 
Hazebroek teaches chromatography (abstract; [0003]-[0011]).  Hazebroek teaches partial least squares analysis and neural networks are known models for chromatography ([0010]).  	
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize a neural network, as taught by Hazebroek, as partial least squares and neural networks are known alternative analysis models in the art of chromatography. 
Response to Arguments 
Applicant's arguments filed 9/28/2022 have been fully considered but they are not persuasive. 
In regard to the Applicant’s arguments concerning a series configuration; the Examiner notes the prior art rejection is updated above. 
In regard to the Applicant’s argument that Pidgeon cannot be used for continuous processing based on parallel configuration; the Examiner does not find this persuasive. 
As noted above: Pidgeon teaches a method for controlling at least one multi-column chromatography arrangement for a continuous process of purification of biopharmaceuticals (P8/L17 to P18/L20; Figure 5; P27/L20-22; P31/L4-6; P48/L21-28). 
Pidgeon is not limited to parallel configuration as shown in the updated prior art rejection above. 
In regard to the Applicant’s argument Pidgeon fails to disclose a detector that is used for detecting any multivariate signal; Pidgeon merely discloses detecting a concentration of a component which is conventionally by the detection of a univariate signal; the Examiner does not find this persuasive. 
As noted above: Pidgeon teaches detecting at least one signal by at least one detector (P8/L15 to P18/L20; Figure 5; P27/L20-22; P31/L4-6; P48/L21-28).  Pidgeon teaches a UV-vis detector (P41/L8-14; P42/L25-30).  Pidgeon teaches multivariate signals (P16/L6-12; Figure 5; P41/L3-14; P42/L26-29).  
The instant specification notes that UV spectroscopy signal is a multivariate signal.  
In regard to the Applicant’s argument regarding the 101 rejection; the claims include an improvement to the technology of operating and controlling chromatography systems; in this case, the improvements provide a quicker, more robust, and more productive method for controlling one multi-column chromatography arrangement; the claims recite significant structure that is integrated and interrelated to the use of such structure; the multi-column chromatography arrangement, mixture, column arrangement, computer unit, and controllable control element are structures that are interrelated in such a manner as to achieve the improvements in the technology; the Examiner does not find this persuasive. 
The claims do not require: a quicker, more robust, and more productive method.  
Each structural component is considered in the 101 analysis above.  The multi-column chromatography arrangement, series column arrangement, mixture, column arrangement, computer unit, and controllable control element are generic components in a chromatography system and method which do not add meaningful limitations.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958. The examiner can normally be reached 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777